Citation Nr: 0713145	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-43 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for celiac disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had initial service with the Army Reserves from 
January to April 2001 and had active service from February to 
November 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDING OF FACT

The veteran's celiac disease is reasonably shown to have had 
its origins during his period of active service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, celiac disease was incurred during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for celiac disease.  
Therefore, no further development is needed with respect to 
this claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006). 

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The veteran's service medical records show that on discharge 
examination in October 2003, the veteran complained of 
stomach pain at least twice a week for the previous four 
months.  The examiner indicated that the veteran had a 
flu/stomach virus.

Post-service private and VA treatment records show that the 
veteran was diagnosed as having celiac sprue.

On VA examination in March 2004, the veteran was diagnosed as 
having celiac disease (nontropical sprue).

A December 2004 medical opinion was received from the 
veteran's private physician who indicated that while the 
veteran was stationed in Iraq, he began experiencing problems 
with diarrhea, abdominal pain and blood in the stool.  After 
returning from Iraq, the veteran continued to seek further 
medical care and was diagnosed as having celiac disease.  The 
physician opined that it was more than probable (more likely 
than not) that the veteran's Iraq experience precipitated his 
illness.  

A December 2004 medical opinion was received from another 
private physician who indicated that he initially saw the 
veteran in March 2004 for complaints of chronic diarrhea and 
weight loss.  The physician stated that testing was 
consistent for celiac disease and that the veteran's symptoms 
began during active duty in Iraq. 

The veteran submitted various medical articles pertaining to 
celiac disease.  

Various lay statements from friends and family attest to the 
veteran's complaints of stomach pain.

The preponderance of the evidence supports the veteran's 
claim for service connection for celiac disease.  The 
evidence clearly shows that the veteran has celiac disease.  
The veteran had complained of stomach pain prior to his 
discharge from service.  Post-service, he continued to seek 
treatment and evaluation for his stomach related problems and 
was eventually diagnosed as having celiac disease.  Two 
private physicians support the veteran's contentions.  
Statements from both physicians in December 2004 clearly 
state that symptoms of the veteran's celiac disease were 
initially manifested during his active service in Iraq.  
There are no differing medical opinions of record.

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether 
celiac disease had its origins during service.  After 
resolving all reasonable doubt in favor of the veteran, and 
for the foregoing reasons, the Board finds that service 
connection for celiac disease is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER


Service connection for celiac disease is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


